Case 1:13-cr-00167-RJS Document 89 Filed 11/04/20 Page 1 of 4




                             ,7,6+(5(%<25'(5('7+$7WKHJRYHUQPHQW
                             VKDOO VXEPLW D OHWWHU QR ODWHU WKDQ
                             1RYHPEHU   VHWWLQJ IRUWK LWV
                             SRVLWLRQRQ6XSHUYLVHH VUHTXHVW



                                           11/3/2020
Case 1:13-cr-00167-RJS Document 88
                                89 Filed 11/03/20
                                         11/04/20 Page 2 of 4
Case 1:13-cr-00167-RJS Document 88
                                89 Filed 11/03/20
                                         11/04/20 Page 3 of 4
Case 1:13-cr-00167-RJS Document 88
                                89 Filed 11/03/20
                                         11/04/20 Page 4 of 4
